Fullerton, J.
(concurring) — The proceedings had in the adoption of the minor child in question are irregular and subject to be set aside by any person having such an interest as to entitle him to question them, but they are not void. The respondent, Arthur E. Eising, has no such interest as to entitle him to question the proceedings. He is neither the natural nor the adopted father of the minor, and is not related to it in any other way. True, he permitted a judgment to stand against him which required him to contribute to the child’s support, but this gives him no interest in the child, nor any right to control its custody. The judgment itself was erroneous, and has validity merely because entered in a court of general jurisdiction which had jurisdiction over the subject-matter and over the person of the respondent. The record clearly shows that it had no foundation in either law or fact, and could have been set aside by the respondent had he proceeded against it at the proper time and in the proper way.
Since, therefore, the respondent was without interest sufficient to question the adoption proceedings, his application to set them aside should not have been en*589textained by the trial court, and the order is subject to review in this court. For these reasons, I think the judgment directed in the majority opinion is right, and concur therein, although I cannot think the reasoning upon which it is rested is tenable.
Main, C. J., concurs with Fullerton, J.